DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 (from which claims 6-10 depend directly or indirectly) requires the “functional interface” to be “a semiconductive functional interface”.  However, claim 5 depends from claim 1 which requires the functional interface to “an insulative functional interface”. As it is not possible for the interface to be both “insulative” and “semiconductive” at the same time, claim 5 contradicts base claim 1.  For the purposes of this office action, the above limitation of claim 5 will be considered equivalent of. “a 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Woo et al. (U.S. 2009/0294759 A1, prior art of record), hereinafter Woo, in view of Hiura et al. (U.S. 2010/0102292 A1, prior art of record), hereinafter Hiura, and further in view of Oishi (JP 06329500 A), hereinafter Oishi. A full English translation of Oishi reference is included with this office action and all references to text of Oishi reference are with respect to the include full English translation.

Regarding claim 1, Woo (refer to Figure 6A) teaches an electronic device, comprising:
a planar graphene circuit layer GP1 (para 58); and 
a planar hexagonal boron nitride (hBN) layer UL3 (para 46) disposed on (on the bottom side) the graphene circuit layer GP1 in a same plane therewith (the examiner st sentence describes “insulating” function) there between (para 49) which functionally isolates the graphene circuit layer GP1 from other layer (see Figure 7A, para 46, especially 1st sentence).  
Woo does not explicitly state that the planar graphene circuit layers are “a plurality of doped” planar graphene circuit layers and that the insulative functional interface also functionally isolates the graphene circuit layer from “the other graphene circuit layers”. However, Woo discloses that the planar graphene circuit layer is “at least one graphene layer GP1” (see para 58), Woo suggests the alternative use of a plurality of planar graphene circuit layer. Further, Hiura discloses a graphene layer (used as a channel), a dopant within the graphene layer (Hiura, see para 48). Further, the plurality of graphene layers and similar insulative function is a mere duplication of parts and would be obvious, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St Regis Paper Co. v. Bemis Co., 193 USPQ 8. See MPEP 2144.04.   It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Woo so that at least the graphene layer are multiple similar graphene layers that are doped.  The ordinary artisan would have been motivated to modify Woo for at least the purpose of setting the desired gate voltage and carrier density by controlling the type and concentration of the dopant (Hiura, see para 48); and for having a device with multiple electronic devices (duplicate 
Further, Woo does not explicitly state that the planar hBN layer forming an insulating functional interface is “a doped” hBN layer. Oishi (JP H06329500 A) teaches that boron ntride layers are also known to be used as light-emitting layers in light emitting devices and that it is known to be used in both doped and undoped form with both types enabling excellent heat dissipation but the doping enabling change of emission wavelength by changing doping type (para 93, especially last 3 sentences).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Woo so that the hBN layer is doped.  The ordinary artisan would have been motivated to modify Woo for at least the purpose of using at least part of the h-BN as a highly thermally efficient light emitting layer, and doping this light emitting layer to tailor the emission wavelength ((para 93 of Oishi, especially last 3 sentences).

Claims 1 and 5-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ward et al (U.S. 2009/0173964 A1, prior art of record), hereinafter Ward, in view of Udagawa (U.S. 2003/0234400 A1, prior art of record), hereinafter Udagawa, and further in view of Hiura, and still further in view of Oishi.
Regarding claim 1, Ward (U.S. 2009/0173964 A1) (refer to Figure 2A) teaches a similar electronic device comprising a graphene layer 235 (para 67] and carbon nanotubes, which are a specific kind of graphene, are disclosed); and a GaN layer 220 (¶ [67]) disposed on the graphene layer 235 in the same plane therewith (the limitation “same plane therewith” is being interpreted in light of the instant application figures see 
However Ward does not explicitly state that the group III-V layer (where Ward discloses GaN specifically and generally references group III-V materials ¶ [2]) is a planar hexagonal boron nitride (hBN) layer.  Udagawa shows a device comprising a group III-V layer comprising hBN used in a light emitting device (¶ [2] showing effectively that GaN a group III-V material is an art recognized equivalent to hBN).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ward in view of Lu and Jain to include the group III-V layer is a planar hexagonal boron nitride (hBN) layer.  Therefore, because these two were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute graphene for carbon nanotubes.  See MPEP 2144.06.
Further, Ward does not explicitly state that the planar graphene circuit layers are “a plurality of doped” planar graphene circuit layers and that the insulative functional interface also functionally isolates the graphene circuit layer from “the other graphene circuit layers”. Hiura discloses a graphene layer (used as a channel), a dopant within the graphene layer (Hiura, see para 48). Further, the plurality of graphene layers and similar insulative function is a mere duplication of parts and would be obvious, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St Regis Paper Co. v. Bemis Co., 193 USPQ 8. See MPEP 2144.04.   It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ward so that at least the graphene layer are multiple similar 
Further, Ward does not explicitly state that the planar hBN layer forming an insulating functional interface is “a doped” hBN layer. Oishi (JP H06329500 A) teaches that boron ntride layers are also known to be used as light-emitting layers in light emitting devices and that it is known to be used in both doped and undoped form with both types enabling excellent heat dissipation but the doping enabling change of emission wavelength by changing doping type (para 93, especially last 3 sentences).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ward so that the hBN layer is doped.  The ordinary artisan would have been motivated to modify Ward for at least the purpose of using at least part of the h-BN as a highly thermally efficient light emitting layer, and doping this light emitting layer to tailor the emission wavelength ((para 93 of Oishi, especially last 3 sentences).

Regarding claim 5, Ward (refer to Figure 2A), as modified for claim 1 in view of Udagawa so that hBN used in a light emitting device, teaches the functional interface may be considered to have a semiconductive functional interface (see 35 USC, 112 rejection above).

235 as a plurality of conductive traces  electrically coupled to a power supply (not shown but inherent) and intersecting at a plurality of address points (not labeled but area where layer 220 and the conductive traces meet); a plurality of light-emitting semiconductors 220 located between the plurality of conductive traces 235 at the plurality of address points (see figure 2A), wherein power from the power supply applied to the address points is operable to cause light to emit from the light-emitting semiconductor 220.  Where the limitation “power from the power supply applied to the address points is operable to cause light to emit from the light-emitting semiconductors” is being treated as a functional limitation, where claims directed to an apparatus must distinguish over the prior art in terms of structure rather than function, see MPEP 2114 section I.

Regarding claim 7, the device of claim 6, Ward in view of Udagawa shows wherein individual light-emitting semiconductors are a plurality of doped hBN layers stacked on one another (where Ward discloses that the emitting layer can comprises multiple group III-V layers 220 and 206 ¶ [67] and Udagawa discloses that group III-V includes hBN).

Claims 1 and 11-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mizushima et al. (U.S. Patent 6,144,546, prior art of record) hereinafter Mizushima, in view of Hiura, and still further in view of Oishi
.

a plurality of planar graphene circuit layers 14,16 (column 9, lines 10 – 26 & column 10, lines 25 – 30); and 
a planar hexagonal boron nitride (hBN) layer 15 (column 9, lines 10 – 17) disposed on at least one of the graphene circuit layers 14,16 in the same plane therewith (see rejection above for interpretation of “same plane therewith”) and forming an insulativie (as 15 is a dielectric – see Column 9, lines 10-18) functional interface there between (see abstract) which functionally isolates the graphene circuit layer (one of 14 or 16) from the other graphene circuit layers (the other of 14 or 16).  
Mizushima does not explicitly state that the plurality of planar graphene circuit layers are “doped” planar graphene circuit layers.  Hiura discloses that when the conductivity of a graphene layer is to be modified, such as a graphene layer used as a channel, a dopant within the graphene layer (Hiura, see para 48). Further, the plurality of graphene layers and similar insulative function is a mere duplication of parts and would be obvious, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St Regis Paper Co. v. Bemis Co., 193 USPQ 8. See MPEP 2144.04.   It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Mizushima so that the plurality of planar graphene circuit layers are doped.  The ordinary artisan would have been motivated to modify Ward for at least the purpose of modifying conductivity by changing carrier density by controlling the type and concentration of the dopant (Hiura, see para 48); and for having a device with multiple electronic devices (duplicate the single  transistor or 
Further, Ward does not explicitly state that the planar hBN layer forming an insulating functional interface is “a doped” hBN layer. Oishi (JP H06329500 A) teaches that boron ntride layers are also known to be used as light-emitting layers in light emitting devices and that it is known to be used in both doped and undoped form with both types enabling excellent heat dissipation but the doping enabling change of emission wavelength by changing doping type (para 93, especially last 3 sentences).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Mizushima so that the planar hBN layer is doped.  The ordinary artisan would have been motivated to modify Ward for at least the purpose of using at least part of the -BN as a highly thermally efficient light emitting layer, and doping this light emitting layer to tailor the emission wavelength ((para 93 of Oishi, especially last 3 sentences).

Regarding claim 11, the device of claim 1, Mizushima show wherein the functional interface is a capacitive functional interface (column 10, lines 31 - 35).

Regarding claim 12, the device of claim 11, Mizushima shows wherein the graphene layer 14,16 and the hBN layer 15 are positioned in an alternating relationship (see figure 1 where the layers hBN layer is between the graphene layers), and wherein the alternating relationship forms the capacitive functional interface (where the layers make up a capacitor).

Claims 8 – 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ward, Udagawa, Hiura, and Oishi., as applied to claim 6 above and further in view of Kinoshita et al. (U.S. 2007/0176531 A1, prior art of record), hereinafter Kinoshita .
Regarding claim 8, Ward in view of Udagawa shows device of claim 6, but does not explicitly state “a phosphor layer functionally associated with the light-emitting semiconductor, the phosphor layer being operable to emit colored light upon excitation by light from the light-emitting semiconductor.”  Kinoshita figure 4 shows an LED comprising a phosphor layer 402, 403 functionally associated with the light-emitting semiconductor (¶ [51] & [53]), the phosphor layer 402, 403 being operable to emit colored light upon excitation by light from the light-emitting semiconductor (¶ [54]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ward in view of Udagawa to include a phosphor layer functionally associated with the light-emitting semiconductor, the phosphor layer being operable to emit colored light upon excitation by light from the light-emitting semiconductor.  The ordinary artisan would have been motivated to modify Ward in view of Udagawa for at least the purpose of improving luminous efficiency (Kinoshita ¶ [55]).

Regarding claim 9, Ward in view of Udagawa and Kinoshita shows the device of claim 8, Kinoshita figure 9 shows wherein the plurality of light-emitting semiconductors 911,912,913 ¶ [10]) are associated together in groups of at least two (see figure 9 showing a group of 3) to form a plurality of pixels, and wherein the light-emitting semiconductors 911,912,913 of individual pixels includes at least two phosphor layers 402, 403 and depending on the doping the device can create different wavelengths of light (see Kinoshita ¶ [54])

Regarding claim 10, the device of claim 8, Ward shows wherein the device is an electronic display.

Claims 13 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mizushima, Hiura and . Oishi as applied to claim 12 above and further in view of O’Phelan et al. (U.S. 2002/0034062 A1, prior art of record), hereinafter O’Phelan .
Regarding claims 13 and 14, the device of claim 12, Mizushima i does not explicitly state “wherein the graphene layer is a plurality of graphene layers and the hBN layer is a plurality of hBN layers, and wherein the plurality of graphene layers and the plurality of hBN layers are alternated to form the alternating relationship; and wherein the graphene layer and the hBN layer are rolled together to form the alternating relationship.”  O’Phelan figures 3 and 4 shows a device comprising multiple electrode layers 215A,B,C (¶ [42] where Mizushima shows that the electrode layers are made from graphene) and a plurality of dielectric layers 225,410 (¶ [41] & [46] where Mizushima shows the dielectric in the capacitor is hBN); and wherein the plurality of graphene layers 215A,B,C and the plurality of hBN layers 225,410 are alternated to form the alternating relationship (see figure 3); and wherein the graphene layer 215A,B,C and the hBN layer 225,410 are rolled together to form the alternating relationship (see figure 3).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Mizushima to include wherein the graphene layer is a plurality of graphene layers and the hBN layer is a plurality of hBN layers, and wherein the plurality of graphene layers and the plurality of hBN layers are alternated to form the alternating relationship; and wherein the graphene layer and the hBN layer are rolled together to form the alternating relationship.  The ordinary artisan would have been motivated to modify Mizushima for at least the purpose of increasing the capacitance of the device by increasing the area of contact while reducing the overall size of the device due to the rolling of the layers.

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mizushima, Hiura, Oishi and O’Phelan as applied to claim 14 above and further in view of Nakayama et al. (U.S. 2003/0029996 A1, prior art of record), hereinafter Nakayama.
Regarding claim 15, Mizushima in view of O’Phelan shows the device of claim 14, but does not explicitly state “metal atoms intercalated in the hBN layer.”  Nakayama shows that is known in the art to introduce metal atoms into an hBN layer (Nakayama ¶ [63]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Mizushima to include metal atoms intercalated in the hBN layer.  The ordinary artisan would have been motivated to modify Mizushima for at least the purpose of altering the conductivity of the hBN layer to control the dielectric constant and the operating parameters of the device.

Response to Arguments
Applicant’s arguments (see applicant’s response of 9/24/2021) with respect to base claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument; i.e. the new limitation of claim 1 as described on page 6, 2nd last paragraph of applicant’s response of 9/24/2021..

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY ARORA whose telephone number is (571)272-8347. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X. Le can be reached on 5712721708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJAY ARORA/Primary Examiner, Art Unit 2892